723 N.W.2d 457 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aaron Daniel CONLEY, Defendant-Appellant.
Docket No. 131160. COA No. 258400.
Supreme Court of Michigan.
November 15, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to remand and for appointment of counsel are DENIED.